Celebrezze, C.J.,
concurring. While I concur in the syllabus and judgment as set forth in the majority’s opinion, I write separately to state my belief that this appeal may be decided solely upon an application of the Rules of Evidence.
Evid. R. 804 provides:
“(A) Definition of unavailability. ‘Unavailability as a witness’ includes situations in which the declarant:
“(2) persists in refusing to testify concerning the subject matter of his statement despite an order of the court to do so; * * *
U* * *
“(B) Hearsay exceptions. The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:
“(1) Former testimony. Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination. Testimony given at a preliminary hearing must satisfy the right to confrontation and exhibit indicia of reliability.
* *
“(3) Statement against interest. A statement which was at the time of its making so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability, or to render invalid a claim by him against another, that a reasonable man in his position would not have made the statement unless he believed it to be true. A statement tending to expose the declarant to criminal liability, whether offered to exculpate or inculpate the accused, is not admissible unless corroborating circumstances clearly indicate the truthworthiness of the statement.”
In the case at bar, the record clearly establishes that Mabry was “unavailable” as that term is used in Evid. R. 804 (A)(2), given Mabry’s refusal to testify when called to the stand despite being ordered to do so. Thus, if Mabry’s confession satisfies any of the hearsay exceptions in Evid. R. 804 (B), the statement would not be excluded under the general rule that statements which constitute hearsay, like Mabry’s, are inadmissible. However, in my view, Mabry’s confession neither falls under Evid. R. 804(B)(1) nor (3) and, as such, is inadmissible.
*228As the majority correctly states, appellees’ counsel were not present when Mabry made his confession at the suppression hearing. It therefore cannot be argued that an earlier opportunity to cross-examine Mabry concerning his confession was an adequate substitute for cross-examination at trial. This fact alone renders Evid. R. 804 (B)(1) inapplicable to Mabry’s confession and would not allow for its admission.
The question remains whether Mabry’s confession falls within the hearsay exception of Evid. R. 804 (B)(3). Appellant suggests that because Mabry’s confession was a statement tending “to expose the declarant to criminal liability,” the confession is admissible under this exception. I would agree that the portion of Mabry’s confession in which he implicated himself would be admissible under this exception. However, any portion of Mabry’s confession which implicated his co-defendants would not be a statement against Mabry’s interest and, hence, would not be admissible under this exception. Thus, contrary to appellant’s position, Mabry’s confession, in its entirety, is not admissible under any recognized exception to the hearsay rule as embodied in this state’s Rules of Evidence.
Consequently, under my analysis, the majority’s treatment of the constitutional issues becomes unnecessary since the confession’s admission is prevented by evidentiary rules. Had Mabry’s confession been admissible, the questions concerning appellees’ rights of confrontation would need to be addressed. Nonetheless, I concur in the determination that the trial court committed prejudicial error by allowing Mabry’s confession to be read to the jury at appellees’ trial.